FILED
                              NOT FOR PUBLICATION                           FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MYSON PAGARIGAN ALMENDRAS;                         No. 06-74831
ANDREW PAGARIGAN ALMENDRAS,
                                                   Agency Nos. A071-579-883
               Petitioners,                                    A071-579-884

  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Myson Pagarigan Almendras and Andrew Pagarigan Almendras, natives and

citizens of the Philippines, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal, and protection under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We review for substantial evidence

factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and de

novo claims of due process violations in removal proceedings, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      Petitioners do not challenge the agency’s finding that they failed to establish

past persecution. Substantial evidence supports the agency’s finding that

petitioners failed to demonstrate a well-founded fear of future persecution on

account of their father’s intelligence work in the Philippines twenty years ago. See

Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002) (when a petitioner has

not established past persecution, the agency may “rely on all relevant evidence in

the record, including a State Department report, in considering whether the

petitioner has demonstrated that there is good reason to fear future persecution.”).

Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they would be tortured if




                                           2                                     06-74831
returned to the Philippines. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.

2004).

         Finally, contrary to petitioners’ contention that they were prejudiced because

of a faulty transcript, the proceedings were not “so fundamentally unfair that [they

were] prevented from reasonably presenting [their] case.” Colmenar, 210 F.3d at

971 (citation omitted). Moreover, petitioners failed to demonstrate that

re-transcribing would have affected the outcome of the proceedings. See id. at

971-72 (requiring prejudice to prevail on a due process challenge).

         PETITION FOR REVIEW DENIED.




                                            3                                    06-74831